DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Enegren et al (US 4,955,861) in view of Fischell (US 4,571,749).
Regarding claim 1, Enegren discloses an implantable (Col.2 ll 50) device (fig 1) for administering a liquid, the device comprising: an outer shell 18 defining an interior volume; within the interior volume, a pump assembly including a reservoir 26, a gas-driven forcing mechanism (Col.4 ll 40-42) and a passage 52 for conducting liquid from the reservoir to an ejection site outside the shell in response to pressure applied by the forcing mechanism; and a refill port assembly comprising: an orifice 32 through a surface of the housing for receiving a refill needle; a first housing (section in fig 2 through which 74 is placed) defining a first chamber 42 having first and second open ends and fluidly coupled, via at least one bore through the first housing, to a chamber 68; a second housing 34 defining a second chamber 44 having an open end and fluidly coupled, via at least one bore 34a through the second housing, to the drug reservoir; 
Enegren discloses an interior portion 28 having boundaries defined by the outer and inner shells, but while Enegren substantially discloses the apparatus as claimed, it does not disclose the first housing fluidly coupled, via at least one bore through the first housing, to the interior portion, and the interior portion being ventable.
Fischell discloses a refill port assembly similar to that of Enegren, but includes three housings so that the pressure inside the system may be adjusted. For example, Fischell discloses hypdoermic needle 66 is designed to access the fluid in actuation chamber 34, which is otherwise a closed chamber (in that it does not gain or lose fluid during normal operation, similar to interior portion 28) to adjust the pressure within the actuation chamber if it is too high or too low (Col.9 ll 56 to Col.10 ll 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first housing of Enegren by adding another septum (and resizing portions as appropriate) to define an additional chamber which is fluidly coupled, via at least one bore through the first housing, to the interior portion 28 (thus making it ventable) as taught by Fischell to allow a user to determine and adjust, if necessary, the pressure within interior portion 28.
Regarding claim 5, wherein the second septum is made of a self-healing material (self-sealing; claim 4 of reference).
Regarding claim 6, wherein the bores are sized to function as a filter (solid matter larger than the bores will not enter the bore).
Regarding claim 7, wherein the second housing comprises a closed end opposite the open end, at least the closed end being made of a needle-impenetrable material (needle stop; Col.4 ll 46).
Regarding claim 8, wherein the first and second housings and the first and second septums are received within separate recesses within the implantable device (fig 2).
Regarding claim 14, Enegren discloses an integrated check valve in fluid coupling 74 (Col.6 ll 18-20). While Enegren substantially discloses the apparatus as claimed, it does not disclose the material of the passage 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 15, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the fluid coupling between the second chamber and the drug reservoir comprises a polymer tube having an integrated check valve. Enegren discloses using a check valve to prevent backflow of fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Enegren by providing a short, polymer tubing with a check valve between the reservoir and second chamber as taught by Enegren itself to prevent backflow of fluid from the reservoir into the second chamber.
Regarding claim 16, wherein the reservoir, gas-driven forcing mechanism and ventable interior position are spatially arranged such that at least a portion of gas generated by the gas-driven forcing accumulates in the ventable interior position after penetrating the reservoir (the gas from the gas-driven forcing mechanism is located within the ventable interior portion and thus will accumulate in the ventable interior portion both before and after penetrating the reservoir).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Enegren et al (US 4,955,861) and Fischell (US 4,571,749) as applied to claim 1 above, and further in view of Gibson et al (US 2003/0050626).
Regarding claim 2, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the first septum is slit to form a check valve facilitating release of pressurized gas or relief of a vacuum within the ventable interior portion. Gibson discloses a septum may be provided with centrally located slit to assist in passage of the needle through the septum material (¶70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the septum of Enegren with a slit as taught by Gibson to assist in passage of the needle through the septum material (and which naturally results in facilitating release of pressurized gas or relief of a vacuum).
Regarding claim 9, see claim 2 above. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the septum of Enegren with a plurality of slits intersecting a point as taught by Gibson to assist in passage of the needle through the septum and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enegren et al (US 4,955,861) and Fischell (US 4,571,749) as applied to claim 1 above, and further in view of Giebmeyer et al (US 2005/0015076).
Regarding claim 3, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the first septum has a surface comprising an oleophobic coating thereover to discourage tissue ingrowth and endothelialization. Giebmeyer discloses adding an oleophobic coating (¶32) to reduce the chance of infection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the first septum with an oleophobic coating as taught by Giebmeyer to reduce the chance of infection.
Claims 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enegren et al (US 4,955,861) and Fischell (US 4,571,749) as applied to claim 1 above, and further in view of McEntee (US 6,648,853).
Regarding claim 4, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the first septum comprises of a polymeric material having a durometer ranging from 30 to 80. McEntee discloses using a plurality of different materials, with a wide range of durometers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate polymeric material and durometer to use with the device of Enegren as taught by McEntee as part of routine experimentation and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the first and second septums further comprise surface TEFLON layers. McEntee discloses higher durometer Teflon as an outer layer surrounding a lower durometer inner layer (Col.3 ll 25-34 and Col.3 ll 48). It would have 
Regarding claim 12, wherein each of the first and second septums has first and second regions having, respectively, a first and second durometer, the first region including at least a portion of an exterior of the associated septum, the first durometer being higher than the second durometer (see claim 10 above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Enegren et al (US 4,955,861) and Fischell (US 4,571,749) as applied to claim 1 above, and further in view of Nelson (US 6,013,051).
Regarding claim 11, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the first and second septums further comprise surface layers of support mesh. Nelson discloses a mesh support to prevent needles having a diameter larger than the mesh from passing through (claim 11 of reference). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a surface support mesh to the septums of Enegren as taught by Nelson to limit the size of the needle that may be used with the device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Enegren et al (US 4,955,861) and Fischell (US 4,571,749) as applied to claim 1 above, and further in view of Idriss (US 5,176,641).
Regarding claim 13, while Enegren substantially discloses the apparatus as claimed, it does not disclose wherein the first and second chambers are filled with an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783